DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 6-7, 10, 12, 15-19, 21-38 filed April 28th, 2022 are the subject matter of this Office Action. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: At the time of the invention, the claimed bimatoprost formulation was not anticipated in the prior art. 
Additionally, Applicant’s amendments overcome the closest prior art (Graham US2014/0127327 published 05/08/2014).  Graham discloses a bimatoprost formulation with 1% wt. polysorbate 80, and comprises 1.25% wt. castor oil ([0094-0098]). Thus, the polysorbate component in Graham is less than 50% percent of the penetration enhancing component. Also, the castor oil in the formulation of Graham comprises an HLB of 14, which is outside the range of the new limitation of “the penetration enhancer component is free of any compound having an HLB value of less than 14.5”.
Furthermore, Graham does not teach nor suggest adjusting the amount of polysorbate 80 in the bimatoprost composition in order to arrive at wherein said polysorbate is at least 50% of the penetration enhancing component, nor does Graham teach adjusting the bimatoprost composition to only include penetration enhancing components with a HLB greater than 14.5 in order to arrive at the claimed composition. Applicant has identified a novel and non-obvious bimatoprost formulation and use of said formulation to treat glaucoma and reduce intraocular pressure in a subject and therefore, claims 1-2, 6-7, 10, 12, 15-19, and 21-38 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE W KOSTURKO/Examiner, Art Unit 1628                                                                                                                                                                                                        
/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628